TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00096-CV


Thomas Terry, Jr. and derivatively Cardiac Services of Texas, Inc. and Cardiac Services
of Austin, L.P., Appellants

v.

Darrell Sargent; Cardiac Products of Texas, Inc.; Cardiostaff Corporation; and
Larry Lawson, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
NO. GN304065, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		Appellants filed a notice of appeal in the trial court on February 7, 2007; the notice
was filed in this Court on February 9.  On March 20, this Court received a letter from the office of
the Travis County District Clerk notifying us that appellants had not made payment for the clerk's
record.  On April 9, this Court sent appellants a letter requesting a status report regarding the appeal
by April 19 and warning that failure to comply with the request would result in dismissal for want
of prosecution.  Appellants have made no response to the letter.  On May 21, 2007, the office of the
district clerk informed this Court that appellants still have not made arrangements to pay for the
clerk's record.  On June 26, 2007, the office of the district clerk again informed this Court that
arrangements for payment still have not been made.  Accordingly, we dismiss the appeal for want
of prosecution.  See Tex. R. App. P. 37.3(b).

							_____________________________________
							Diane Henson, Justice
Before Chief Justice Law, Justices Puryear and Henson
Dismissed for Want of Prosecution
Filed:   July 3, 2007